Putnam, J. (concurring) :
As the deed to the local union was only to that organization as grantee, without naming any individual to take title, no inheritable interest in lands passed nor such as could be subject to dower. As I see the situation, the local union had *41a right in equity to procure some confirmation, some declaration of a lien, or of an assurance of its interest in this property, for which the local union had made payment. I think, however, that any such interest was extinguished by the foreclosure.
Section 1919 of the Code of Civil Procedure, permitting actions in the name of the president or treasurer of an unincorporated association, followed an older rule in equity practice of letting a trustee, officer or other representative be taken as a sufficient party, instead of joining all of a numerous class having common interests. And this was early applied to mortgage foreclosures. (Van Vechten v. Terry, 2 Johns. Ch. 197; Thomas Mort. § 781.)
Hence, I conclude that plaintiff’s objections to this title were not good, and that the judgment should be affirmed.
Mills, J., concurs.